Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent claims 12, 13 and 15 are allowed.  Previously withdrawn claims 14, 18 and 22 include all the limitations of their respective allowed independent claims and are therefore rejoined.

Allowable Subject Matter
Claims 3 - 5, 7 - 9 and 11 - 23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TESSA M MATTHEWS/Examiner, Art Unit 3773